FILED
                            NOT FOR PUBLICATION                             FEB 14 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MONICA WILLIAMS-HARVEST,                         No. 11-17324

               Plaintiff - Appellant,            D.C. No. 2:10-cv-01956-JCM-RJJ

  v.
                                                 MEMORANDUM*
WAL-MART STORES, INC., DBA Wal-
Mart Supercenter Store No. 2592,

               Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Nevada
                     James C. Mahan, District Judge, Presiding

                            Submitted February 11, 2013**

Before:        FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       Monica Williams-Harvest appeals pro se from the district court’s summary

judgment for defendant Wal-Mart Stores, Inc. (“Wal-Mart”) in her diversity action

arising from a slip and fall at a North Las Vegas supermarket. We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo, and may affirm on any

basis supported by the record. Video Software Dealers Ass’n v. Schwarzenegger,

556 F.3d 950, 956 (9th Cir. 2009). We affirm.

      Summary judgment for Wal-Mart was proper because Williams-Harvest

failed to raise a genuine dispute of material fact as to whether Wal-Mart Store No.

2592 had actual or constructive notice of a slippery area of the floor, see Sprague

v. Lucky Stores, Inc., 849 P.2d 320, 322-23 (Nev. 1993) (per curiam), or whether

the area where she fell was so foreseeably dangerous that Wal-Mart’s regular

safety sweeps were insufficient, see FGA, Inc. v. Giglio, 278 P.3d 490, 496-97

(Nev. 2012).

      AFFIRMED.




                                          2